                 Case 1:20-bk-10089-MT                             Doc 35 Filed 01/28/20 Entered 01/28/20 21:37:18                                                 Desc
                                                                    Main Document    Page 1 of 2

Fill in this information to identify your case:

Debror   1            Carlos Ricardo Fernandez
                      Frrst   Name                M dd e   Name                Lasl Name


Debror2                Evelvn Mansilla Fernandez
(Spouse, if filing)   Frrst   Name                M ddle   Name                Lasr Name



Un ted States Bankruptcy Court for       the: Central District of California
case   number          1      :20-10089-MT                                                                                                                 E     Check if this is an
 (lf known)                                                                                                                                                      amended filing




  Official Form 108
  Statement of Intention for lndividuals Filing Under Ghapter 7                                                                                                              pns

  lf you are an individual filing under chapter 7, you must fill out this form if:
  I creditors have claims secured by your property, or
  r you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

  M                     List Your Greditors who Have secured claims

    1.   For any creditors that you listed in Part 1              of Schedule D: Creditors Who Have Claims Secured by Property (Official Form               '106D),   fill in the
         information below.

              ldentify the creditor and the property that is       collateral              What do you intend to do with the property          that   Did you claim the property
                                                                                           secures a debt?                                            as exempt on Schedule C?

           Creditor's
                                Mr. Cooper
                                                                                           fl   Surrender the property.                               ENo
           name:
                                                                                           fl   Retain the property and redeem      it.               E[   v"t
          ?,"-t"lfl'on
                       of 18622 Brasilia Dr., Porter Ranch,                     CA         EI Retain the property and enter into           a
          property
          Securingdebt:ReaffirmationAgreement.
                                                                                           E    Retain the property and [explain]



           Creditor's                                                                      B    Surrender the property.                               ENo
           nr'n",               Toyota Motor Credit
                                                                                           E    Retajn the property and redeem      it.               E    ves
           Description          of Tovota Sienna                                           E    Retain the property and enter into         a
           propeny
                                                                                                Re affirmation Ag ree me nt.
           securing debt:
                                                                                           E    Retain the property and [explain]:



           Creditor's                                                                      E    Surrender the propedy.                                DNo
           nr'n"'               Wells Fargo Dealer Services
                                                                                           D    Retain the property and redeem       it.              EI Yes
           Description          of TOVOta priUS                                            E    R"tain the property and enter into a
           propeny
                                                                                                Re   affirmalion Agreeme nt.
           securing debt.
                                                                                           E    Retain the propedy and [explain]



           Creditor's                                                                      E    Surrender the property.                                ENo
              name.
                                                                                           D    Retain the property and redeem       it.               E   Yes
              Descriptlon of
              property
                                                                                           E    Retain the property and enter into         a
                                                                                                Re affi rmation Ag ree me nt.
           securlng debt:
                                                                                           D    Retain the property and [explain]



   Officiai Form 108                                 Statement of lntention for lndividuals Filing Under Chapter                7                                 page   1
           Case 1:20-bk-10089-MT                       Doc 35 Filed 01/28/20 Entered 01/28/20 21:37:18                                             Desc
                                                        Main Document    Page 2 of 2

                    Carlos Ricardo Fernandez                                                    case number   (tr   rnown)   1:20    ]!!!9 llT


@!!|                List your unexpired persona! property Leases

  For any unexpired personal property lease that you listed in Schedu/e G: Executory Contracts and Unexpired Leases (Official Form                     1   06G),
  fill intheinformationbelow.Donotlistreal estateleases. Unexpiredleasesareleasesthatarestill                       ineffect; theleaseperiodhasnotyet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 1 1 U.S.C. S 365(pXZ).

        Describe your unexpired personal property leases                                                                        Will the lease be assumed?

       Lessor's name:         l-syg5 FinanCial ServiCeS                                                                         El no
                                                                                                                                E    ves
       Description of leased LexUS       NX200
       property:


       Lessor's name:                                                                                                           fl   no
                                                                                                                                E Y"t
       Description of leased
       property:



        Lessor's name:                                                                                                          ENo
        Description of leased                                                                                                   E    Yes
        propefty:



        Lessor's name.                                                                                                          ENo
                                                                                                                                D ve"
        Description of leased
        property.



        Lessor's name:                                                                                                          ENo
                                                                                                                                fl   Yes
        Description of leased
        property:


        Lessor's name:                                                                                                          U t"to
                                                                                                                                E ves
        Description of leased
        property.



        Lessor's name:                                                                                                          E t'to
                                                                                                                                E ves
        Description of leased
        property:




                    sisn Betow
@|
       Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
       personal property that is subject to an unexpired lease.


   t
        Signature of Debtor    1
                                   a..fu. x
        Date 0112812020
             I\,IN4/   DD /    YYYY                                      I!,41\,4/   DD/ YYr/


Offlcial Form 108                                Statement of lntention for lndividuals Filing Under Chapter 7                                   page 2
